Citation Nr: 0824363	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  04-07 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an compensable evaluation for brachial plexus 
syndrome prior to March 18, 2004, and to an evaluation in 
excess of 10 percent from March 18, 2004.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1965 to 
September 1969 and from June 1975 to January 1976.  This 
matter comes to the Board of Veterans' Appeals (Board) on 
appeal from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia.

The veteran presented testimony at a video conference hearing 
chaired by the undersigned Veterans Law Judge in August 2006.  
A transcript of the hearing is associated with the veteran's 
claims folder.

In September 2006, the Board remanded this case for 
additional development, and the case has since been returned 
to the Board.


FINDINGS OF FACT

1.  Prior to March 18, 2004, the veteran's brachial plexus 
syndrome was not characterized by mild incomplete paralysis 
of the minor upper extremity.  The veteran had been diagnosed 
with degenerative disc disease of the cervical spine, which 
is not service-connected and had been treated for neck and 
arm pain periodically.  

2.  From March 18, 2004, the veteran's brachial plexus 
syndrome is characterized by mild incomplete paralysis of the 
minor upper extremity.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating prior to March 18, 
2004, have been not been met.  38 U.S.C.A. § 1155, 5107 (West 
2002); 38 C.F.R. §§  4.71a, 4.124a, Diagnostic Codes 5201, 
8599-8515 (2007).

2.  The criteria for a rating in excess of 10 percent from 
March 18, 2004 have not been met.  38 U.S.C.A. § 1155, 5107 
(West 2002); 38 C.F.R. §§  4.71a, 4.124a, Diagnostic Codes 
5201, 8599-8515 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2007).

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (2007).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The veteran's entire history is to be considered when making 
a disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This includes 
consideration of the evidence pertaining to the level of 
disability from the time period one year before the claim for 
increased rating was filed.  38 U.S.C.A. 
§ 5110 (West 2002).  In addition, the United States Court of 
Appeals for Veterans Claims (Court) has determined that 
staged ratings are appropriate for an increased rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 
(1999)).

The veteran's service-connected brachial plexus syndrome is 
currently assigned a 10 percent disability rating under 
Diagnostic Code (DC) 8599-8515.  Hyphenated diagnostic codes 
are used when a rating under one diagnostic code requires use 
of an additional diagnostic code to identify the specific 
basis for the evaluation assigned.  The additional code is 
shown after a hyphen.  38 C.F.R. § 4.27.  Here, the veteran's 
service-connected brachial plexus syndrome is rated as 
analogous to paralysis of the median nerve under DC 8515. 38 
C.F.R. § 4.20.

Under DC 8515, evaluations of 10, 30, and 50 percent, 
respectively, are assigned for mild, moderate, and moderately 
severe, incomplete paralysis of the major upper extremity and 
10, 20, and 40 percent for the minor extremity.  Id.  When 
the involvement is wholly sensory the rating should be for 
the mild, or at most, the moderate degree.  The ratings for 
peripheral nerves are for unilateral involvement; when 
bilateral, combine with application of the bilateral factor.   
38 C.F.R. § 4.124a, Note preceding Diagnostic Code 8510.

A note in the Rating Schedule pertaining to "Diseases of the 
Peripheral Nerves" provides that the term "incomplete 
paralysis" indicates a degree of lost or impaired function 
which is substantially less than that which results from 
complete paralysis of these nerve groups, whether the loss is 
due to the varied level of the nerve lesion or to partial 
nerve regeneration.

The record reflects the veteran is right-handed, as noted in 
the service medical records, and as such the right shoulder 
is evaluated as the major extremity and the left shoulder is 
evaluated as the minor extremity.  Under Diagnostic Code 5201 
a 20 percent evaluation is for assignment when limitation of 
arm motion of the minor extremity is to shoulder level. A 20 
percent evaluation is contemplated when arm motion of the 
minor extremity is limited to midway between the side and 
shoulder level and a 30 percent evaluation is warranted for 
arm motion limited to 25 degrees from the side. 

Evaluating the disability under several diagnostic codes, the 
Board considers the level of impairment of the ability to 
engage in ordinary activities, including employment, and 
assesses the effect of pain on those activities.  38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59; See DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995). The provisions of 38 C.F.R. § 4.40 and 38 
C.F.R. § 4.45, however, should only be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

History and Analysis

The veteran filed his claim for an increased rating in 
February 2002.  In a May 2004 rating decision, the RO 
increased the evaluation for the disability at issue here to 
10 percent effective from March 14, 2004.  The United States 
Court of Appeals for Veterans Claims (Court) has held that a 
rating decision issued subsequent to a notice of disagreement 
which grants less than the maximum available rating does not 
"abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 
38 (1993).

The veteran responded to notice of the RO's May 2004 decision 
by disagreeing with both the percentage assigned and the 
effective date of the compensable rating, arguing that it 
should be effective from 2002, which is when he filed his 
claim for increase.  

In its September 2006 remand, the Board indicated that as the 
veteran perfected his appeal from the continuation of the 
noncompensable rating for the disability at issue before the 
May 2004 rating decision that increased the disability 
evaluation, and is not seeking an effective date for 
assignment of a compensable evaluation earlier than the date 
of his 2002 claim from which this appeal arose, the Board re-
phrased the issue as solely that of the disability 
evaluation, rather than of both the disability evaluation and 
the effective date of the increase.

VA treatment records show that the veteran was seen for neck 
pain radiating into the left shoulder assessed as arthritis.  
In January 2002, the veteran reported occasional left arm 
tingling.  

A VA x-ray from January 2002 showed multilevel degenerative 
disc disease of the cervical spine with bilateral 
neuroforaminal narrowing.  

An August 2002 private x-ray report submitted by the veteran 
shows an impression of possible ligamentous laxity - 
retrolisthesis of C3 on C4 and C4 on C5 -- which may be post-
traumatic in nature (motor vehicle accident on May 14, 2002), 
osteoarthritic changes, and biomechanical changes which may 
represent a response to the veteran's motor vehicle accident.  

A September 2002 VA examination report noted that the veteran 
reported numbness and tingling from the neck to the head all 
of the time.  Axial loading of the neck induced pain to the 
area of C5.  Palpation to the bilateral trapezius musculature 
was negative bilaterally.  No winging of the scapula was 
present.  Cranial nerves were grossly within normal limits.  
Upper extremity motor function was normal, reflexes were 
normal.  Scattered dyesthesias of right extremity greater 
than left was shown on sensory exam.  There was no atrophy of 
musculature and passive movement of the cervical spine showed 
a normal range of motion.  

VA treatment notes showed full range of motion of the upper 
extremity in February 2004, with strength of 4+/5 and 
impaired sensation.  In March 2004, the veteran was 
prescribed three trials of traction for numbness and tingling 
of the arm, with resolution of symptoms.  

A March 2004 (completed in May 2004) VA examination report 
noted that the veteran reported weakness and numbness in his 
left hand and pain that travels down his left arm constantly.  
The veteran reported difficulty in grasping objects, 
retrieving objects in pockets, or performing tasks involving 
the hand.  The veteran complained of loss of strength, 
weakness, and pain, and he used muscle relaxers, pain 
medication, and physical therapy to treat the condition.  

The examiner noted that the veteran is right handed and that 
his nerve injury affected muscle groups I, II, III and IV.  
The muscle shows no loss of deep fascia or muscle substance 
and no impairment of muscle tone on palpation.  The examiner 
found lowered endurance including increased pain on movement 
of the veteran's left arm.  The strength of all the veteran's 
muscle groups is 4/5.  Nerve damage was found to the left 
brachial plexus at C6-T1 and there were findings of motor 
dysfunction with decreased motor strength of 4/5.  The 
examiner also found sensory dysfunction with decreased 
sensation in the hand.  The diagnosis was left brachial 
plexus syndrome with C6-TI involvement.  

The examiner made additional findings related to a non-
service connected injury and diagnosed multilevel 
degenerative disc disease of the cervical spine with 
radiculopathy on the left affecting C6-T1.  Objective factors 
in this diagnosis included clinical findings of neuralgia 
with pain and limited ROM of the cervical spine, and 
radiological evidence of degenerative disease.  

A February 2005 VA treatment noted shows that pain returned.  
The left deltoid was tender to palpation and tendinitis was 
diagnosed.  Full range of motion was noted.  Later in 
February 2005, the veteran reported limited range of motion 
and painful motion, but the range of motion was not recorded.  
X-rays of the left shoulder were normal.  

The veteran continued to complain of left shoulder pain and a 
May 2005 treatment record shows forward flexion with pain to 
90 degrees for the left shoulder and decreased muscle 
strength of 4/5.  In June 2005, the veteran was referred to 
occupational therapy to increase his motion.  In September 
2005 it was noted that the veteran's shoulder pain was 
improving and in February 2006, VA treatment records reported 
no further current pain and a full range of motion.  No 
further treatment for the veteran's shoulder is shown in the 
evidence of record.  

During the veteran's August 2006 video conference hearing, 
the veteran testified that he has a constant dull, aching 
pain right back in the shoulder and on the shoulder blade.  
The pain becomes worse about three or four times a year.  The 
veteran also stated that he has constant numbness at the tip 
of the fingers and a tingling.  He is not currently 
restricted in his ability to move the shoulder and arm, but 
there are times when he has been and this affects his ability 
to dress himself with his left hand.  The veteran thought 
this occurred about three times a year.  He indicated that 
his left arm currently had a lot of strength, but this wasn't 
the case when it acted up.  The veteran testified that he is 
currently retired and his problems sometimes interfere with 
household things, although since he is on social security 
disability for emphysema, he doesn't want to do much of 
anything.  Upon questioning the veteran indicated that social 
security disability was for emphysema alone, with no 
consideration of his brachial plexus syndrome.  

VA treatment records from October 2006 to February 2008 are 
negative for any complaints or treatment of the veteran's 
brachial plexus syndrome or shoulder/neck/arm pain or 
numbness.

A.  Prior to March 18, 2004

The May 2004 rating action granted the veteran a 10 percent 
rating for brachial plexus syndrome, effective March 18, 
2004.  Based on the medical evidence and the lack of 
objective findings of symptoms associated with mild 
incomplete paralysis of the minor upper extremity, the Board 
concludes that a compensable evaluation is not warranted 
before March 18, 2004.

The veteran's symptoms prior to March 14, 2004 do not meet 
the criteria for a 10 percent rating for brachial plexus 
syndrome.  None of the evidence of record prior to March 18, 
2004 shows mild incomplete paralysis.  The veteran had normal 
strength, tone, reflexes, sensation and range of motion in 
his upper extremities. There was also no evidence of 
paralysis in the left extremity other than the veteran's 
report of arm tingling.  Further, during this time period 
there are multiple diagnoses of multilevel degenerative disc 
disease of the cervical spine.  As such, the Board does not 
find that the veteran's brachial plexus syndrome is mildly 
disabling during this time period.  The Board also considered 
the veteran's assertions of pain; however, the objective 
medical evidence does not demonstrate impairment of ordinary 
activities to warrant a compensable rating.

Consequently, the Board finds that the disability picture for 
the veteran's service-connected brachial plexus syndrome does 
not more nearly approximate the criteria for a 10 percent 
evaluation than those for a noncompensable evaluation prior 
to March 18, 2004.  As the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 
(1990).

B.  From March 18, 2004

The Board finds that the veteran's brachial plexus syndrome 
most nearly approximates the 10 percent disability evaluation 
under Diagnostic Code 8515 for median nerve injury, from 
March 18, 2004.

In this case, the veteran's service-connected brachial plexus 
syndrome disability has been rated as 10 percent disabling 
under Diagnostic Code 8515, pertaining to paralysis of the 
median nerve.  Under Diagnostic Code 8515 the criteria for 
the next higher rating, 20 percent, is moderate incomplete 
paralysis of the minor upper extremity.

The veteran does have manifestations of sufficient severity 
to warrant a 10 recent evaluation for his brachial plexus 
syndrome for mild, incomplete paralysis of the median nerve 
under Diagnostic Code 8515.  Some of these symptoms exhibited 
by the veteran during this time period include weakness and 
numbness in his left hand and pain that travels down his left 
arm constantly, as well as difficulty in grasping objects, 
retrieving objects in pockets, or performing tasks involving 
the hand.  The muscle shows no loss of deep fascia or muscle 
substance and no impairment of muscle tone on palpation.  The 
examiner found lowered endurance including increased pain on 
movement of the veteran's left arm.  The strength of all the 
veteran's muscle groups is 4/5.  The Board does not find that 
a higher rating is warranted under Diagnostic Code 8515 as 
the symptomatology is wholly sensory and is mild rather than 
moderate in degree, as described by the March 2004 VA 
examiner and subsequent VA treatment records.  

Also, the left shoulder can been rated on the basis of 
limitation of motion of the shoulder.  Under Diagnostic Code 
5201, the criterion for the next higher rating, 20 percent, 
is limitation of motion of the arm at shoulder level.

The normal range of motion of the shoulder is 180 degrees of 
forward elevation (flexion) and abduction, and 90 degrees of 
external rotation.  38 C.F.R. § 4.71, Plate I.  Limitation of 
motion at the shoulder level equates to 90 degrees of either 
flexion or abduction.

A higher rating under Diagnostic Code 5201 requires 
limitation of motion of the arm to the shoulder level, that 
is, to 90 degrees.  Upon VA treatment in May 2005, forward 
flexion and abduction with pain were to 90 degrees for the 
left shoulder and decreased muscle strength of 4/5 was 
present.  In June 2005, the veteran was referred to 
occupational therapy to increase his motion.  In September 
2005 it was noted that the veteran's shoulder pain was 
improving and in February 2006 VA treatment records reported 
no further current pain and a full range of motion.  No 
further treatment for the veteran's shoulder is shown in the 
evidence of record.  

As limitation of motion is not currently functionally limited 
to shoulder level, considering 38 C.F.R. §§ 4.40 and 4.45, 
the criteria for a 20 percent rating under Diagnostic Code 
5201 for the left shoulder have not been met.

The Board also considered the veteran's assertions of pain 
and limitations on certain activities he could perform; 
however, the objective medical evidence does not demonstrate 
sufficient impairment of ordinary activities or employment to 
warrant a compensable rating.  

Thus, the veteran's brachial plexus syndrome warrants a 
disability rating of 10 percent, but not a disability rating 
in excess of 10 percent from March 18, 2004.  As the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55-56 (1990).

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  The evidence in this case fails to 
show that the veteran's brachial plexus syndrome now causes 
or has in the past caused marked interference with his 
employment, or that such has in the past or now requires 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  As noted, the 
veteran is retired.  His brachial plexus syndrome has not 
been shown to cause marked interference with employment.  In 
addition, he has not been hospitalized for that problem.

Duties to Notify and to Assist the Claimant 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was recently amended, 
effective May 30, 2008 as to applications for benefits 
pending before VA or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Fed. Reg. 23,353 (April 30, 2008).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).   

In this case, the veteran was notified of the respective 
duties of the claimant and of VA, as well as of the evidence 
needed to substantiate his claim for service connection, by a 
letter in June 2002, before the adverse rating decision that 
is the subject of this appeal.  In March 2006, shortly after 
the Dingess decision was issued by the Court, the veteran was 
given the specific notice required by Dingess, supra.  

This March 2006 letter informed the veteran that he had to 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability, that if an increase in disability was found, a 
disability rating would be determined by applying relevant 
diagnostic codes which typically provide for a range in 
severity of a particular disability from 0 percent to as much 
as 100 percent depending on the disability involved, and 
provided examples of the types of medical and lay evidence 
that the veteran could submit or ask VA to obtain that are 
relevant to establishing entitlement to increased 
compensation.  One such example was statements from employers 
regarding how the condition affects the ability to work.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Even if the veteran had not been provided the notice required 
by Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Board 
concludes that he would not have been prejudiced in this 
instance, as he was given actual notice concerning the rating 
criteria for the disability at issue in the rating decisions, 
statement of the case and supplemental statements of the 
case.  In addition, the veteran described limitation on his 
daily activities at his August 2006 travel board hearing, as 
well as during his March 2004 VA examination.  Consequently, 
he had actual notice of the specific rating criteria for the 
disability, and why a higher rating had not been assigned, as 
well as an opportunity to present evidence and argument to 
support a higher rating.  

The Board also concludes that VA has met its duty to assist 
the veteran in developing the evidence to support his claim.  
The record contains his service treatment records and VA 
treatment records, as well as the available records submitted 
by the veteran.  The veteran was provided VA medical 
examinations.  Testimony was also provided by the veteran at 
his August 2006 travel board hearing.  The veteran has been 
accorded ample opportunity to present evidence and argument 
in support of the appeal and he has done so.  Neither the 
veteran nor his representative has indicated that there are 
any additional pertinent records to support the veteran's 
claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

ORDER

A compensable evaluation for brachial plexus syndrome prior 
to March 18, 2004, and an increased evaluation in excess of 
10 percent from March 18, 2004 is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


